 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                                  WESTERN DIVISION
11   CAROLE YOUNG,                            Case No. CV 16-06587-DFM
12                     Plaintiff,             MEMORANDUM OPINION
13                v.                          AND ORDER
14   NANCY A. BERRYHILL, Deputy
15   Commissioner of Operations,
     performing duties and functions not
16   reserved to the Commissioner of
17   Social Security,1
18                     Defendant.
19
20         Carole Young (“Plaintiff”) appeals from the Social Security
21   Commissioner’s final decision denying her application for Social Security
22   Disability Insurance Benefits (“DIB”). For the reasons discussed below, the
23   Commissioner’s decision is affirmed and this matter is dismissed with
24   prejudice.
25
           1
             On January 23, 2017, Berryhill became the Acting Commissioner of
26
     Social Security. She is therefore automatically substituted as the defendant
27   under Federal Rule of Civil Procedure 25(d).
28
 1                                           I.
 2                                  BACKGROUND
 3         On March 26, 2010, Plaintiff filed an application for DIB alleging
 4   disability beginning November 1, 2002. Administrative Record (“AR”) 128-34.
 5   Her application was denied initially and on reconsideration. See AR 60-65, 68-
 6   73. An Administrative Law Judge (“ALJ”) held a hearing, see AR 25-57, then
 7   issued an unfavorable decision on October 26, 2011. See AR 13-21. After the
 8   Appeals Council denied review, this Court concluded that the ALJ had not
 9   provided specific and legitimate reasons for discounting the opinion of
10   Plaintiff’s treating physician, and therefore reversed the ALJ’s decision and
11   remanded the matter for further administrative proceedings. See Young v.
12   Colvin, No. 13-3055-DFM, 2014 WL 2206328 (C.D. Cal. May 28, 2014).
13         On remand, a second ALJ obtained further medical evidence and
14   medical expert testimony. See AR 313. The ALJ heard testimony from
15   Plaintiff as well as two impartial medical experts and a vocational expert. See
16   AR 327-51. The second ALJ issued an unfavorable decision on December 17,
17   2015. See AR 312-21. The ALJ concluded that Plaintiff last met the insured
18   status requirements of the Social Security Act on September 30, 2006, and that
19   she had not engaged in substantial gainful activity from her alleged onset date
20   through her date last insured. See AR 315. The ALJ found that through the
21   date last insured, there were no medical signs or laboratory findings to
22   substantiate the existence of a medically determinable impairment. See AR
23   315-20. The ALJ accordingly found that Plaintiff was not disabled during the
24   closed period of November 1, 2002, through September 30, 2006. See AR 320.
25         On July 2, 2016, the Appeals Council denied review of the ALJ’s
26   decision, which became the final decision of the Commissioner. See AR 292-
27   94. Plaintiff then sought this Court’s review. See Dkt. 1.
28
                                             2
 1                                          II.
 2                                    DISCUSSION
 3         The parties dispute whether the ALJ erred in finding Plaintiff’s
 4   impairments non-severe. See Dkt. 30, Joint Stipulation (“JS”) at 4. Plaintiff
 5   contends the ALJ’s determination that Plaintiff’s impairments are non-severe is
 6   not supported by substantial evidence in the record. See id.
 7         “In step two of the disability determination, an ALJ must determine
 8   whether the claimant has a medically severe impairment or combination of
 9   impairments.” Keyser v. Comm’r Soc. Sec. Admin., 648 F.3d 721, 725 (9th
10   Cir. 2011). It is the claimant’s burden to establish a medically determinable
11   impairment. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987). A “finding
12   of no disability at step two” may be affirmed where there is a “total absence of
13   objective evidence of severe medical impairment.” Webb v. Barnhart, 433 F.3d
14   683, 688 (9th Cir. 2005).
15         Here, Plaintiff argues two bases for overturning the ALJ’s decision: first,
16   that the ALJ was bound to review the medical record as a whole rather than
17   just records dated May 7, 2004 through September 30, 2006; and, second, that
18   Plaintiff’s medical records contain ample evidence to support a finding of a
19   severe impairment. JS at 5-7. For the reasons set forth below, Plaintiff’s
20   arguments are rejected.
21         Plaintiff incorrectly contends that the ALJ committed error by not
22   considering the record as a whole. See JS at 5. The ALJ gave ample
23   consideration from records outside the relevant period, concluding that those
24   records did not support the existence of a medically determinable impairment
25   for the period in question. See AR 318-19. For example, the ALJ considered
26   the opinions of state-agency physicians who found in 2010 and 2011 that the
27   record contained insufficient evidence to support claims of severe back pain
28   during the relevant period. See AR 319. Likewise, the ALJ considered the
                                             3
 1   testimony given by a board-certified orthopedist who testified as an impartial
 2   medical expert and stated that there were no identifiable medical impairments
 3   before Plaintiff’s date last insured. See AR 331.
 4         Moreover, Plaintiff’s contention that records from 2011 through 2015
 5   demonstrate that she had a severe impairment before the date last insured in
 6   2006 is unpersuasive. As the ALJ noted, the records from the relevant period
 7   are unremarkable, and do not support any finding that Plaintiff had a
 8   medically determinable physical impairment during the relevant period. See
 9   AR 227-32. Records from 2011 through 2015 showing possible depression or
10   treatment by narcotic prescription drugs do not demonstrate that Plaintiff
11   suffered from a medically determinable impairment five years earlier.
12         Plaintiff bears the burden of showing that she was disabled before her
13   last insured date. See Morgan v. Sullivan, 945 F.2d 1079, 1080 (9th Cir. 1991).
14   Moreover, as a claimant who is applied for disability benefits long after her
15   date last insured, Plaintiff bears the burden of showing “that the current
16   disability has existed continuously since some time on or before the date [her]
17   insured status lapsed.” Flaten v. Sec’y of Health and Human Servs., 44 F.3d
18   1453, 1458 (9th Cir. 1995).
19         Plaintiff has not met this burden, notwithstanding her contention that
20   Dr. Butler’s 2011 assessment should be treated as a pre-2011 medical record
21   because Dr. Butler has a “longitudinal relationship” with Plaintiff as her
22   treating physician since 2004. See JS at 16. While a retrospective opinion can
23   establish continuous disability severity, see Flaten, 44 F.3d at 1461 (“The
24   claimant may establish such continuous disabling severity by means of a
25   retrospective diagnosis.”), the ALJ properly discounted Dr. Butler’s opinion on
26   specific and legitimate grounds. As discussed above, the ALJ noted that the
27   minimal records from the relevant period establish normal objective findings
28   and do not support Dr. Butler’s findings. See AR 319 (citing AR 227-32).
                                             4
 1         The total absence of objective medical evidence of a severe medical
 2   impairment supported the ALJ’s step two determination. See Webb, 433 F.3d
 3   at 688. The ALJ thus correctly determined that Plaintiff was not disabled.
 4                                         III.
 5                                  CONCLUSION
 6         For the reasons set forth above, the decision of the Social Security
 7   Commissioner is AFFIRMED and this matter is DISMISSED with prejudice.
 8
 9   Dated: October 18, 2018
10                                                ______________________________
                                                  DOUGLAS F. McCORMICK
11
                                                  United States Magistrate Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             5
